                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA



LORETTA YOUNG                                                 CIVIL ACTION


VERSUS                                                        18-1109-SDD-EWD

WAL-MART STORES, INC. AND/OR
WAL-MART LOUISIANA, LLC D/B/A
WAL-MART SUPER CENTER SIEGEN
LANE AND XYZ INSURANCE COMPANY


                                        RULING

          This matter is before the Court on the Motion for Summary Judgment1 filed by

Defendant, Wal-Mart Louisiana, LLC (“Walmart”). Local rule 7(f) of the Middle District

of Louisiana requires that memoranda in opposition to a motion be filed within twenty-

one (21) days after service of the motion. Despite this rule, Plaintiff Loretta Young

(“Plaintiff”) failed to timely oppose this motion, which was electronically filed on

November 14, 2019. Under the Federal Rules of Civil Procedure and the Local Rules

of Court, Plaintiff was required to file an opposition no later than December 5, 2019. At

no time did Plaintiff request an extension of time to oppose this motion.

          Therefore, the pending motion is deemed to be unopposed and further, after

reviewing the record, the Court finds that the Motion has merit, particularly because

Walmart’s Statement of Undisputed Facts2 is uncontroverted, and the summary judgment



1
    Rec. Doc. No. 18.
2
    Rec. Doc. No. 18-4.
Document Number: 58484
                                                                                Page 1 of 2
evidence submitted supports Walmart’s arguments. Accordingly, IT                         IS     HEREBY

ORDERED that Walmart’s Motion for Summary Judgment3 is GRANTED, and this matter

shall be dismissed with prejudice. The Motion for Expedited Hearing4 is DENIED as moot.

        Any response to this Ruling, which should explain the Plaintiffs’ failure to comply

with the Court’s deadlines, based on the appropriate Federal Rule of Civil Procedure,

shall be filed within fourteen (14) days and must be accompanied by an opposition

memorandum to the original Motion. Counsel for Plaintiff is cautioned that the Fifth Circuit

has routinely concluded that calendaring errors do not constitute “excusable neglect”

under Federal Rule of Civil Procedure 60(b)(1).5

        On review of the pleadings filed along with the opposition, the Court, at its

discretion, may assess costs, including attorney’s fees, against the moving party, if the

Court deems that such a motion was unnecessary had a timely opposition memorandum

been filed.6 A statement of costs conforming to L.R. 54(c) shall be submitted by all parties

desiring to be awarded costs and attorney’s fees no later than seven (7) days prior to the

hearing on the newly filed motion.

        Baton Rouge, Louisiana, this 18th day of December, 2019.


                                                        S
                                                 ________________________________
                                                 SHELLY D. DICK
                                                 CHIEF DISTRICT JUDGE
                                                 MIDDLE DISTRICT OF LOUISIANA

3
  Rec. Doc. No. 18.
4
  Rec. Doc. No. 19.
5
  See, e.g., Buckmire v. Mem'l Hermann Healthcare Sys. Inc., 456 Fed.Appx. 431, 432 (5th Cir. 2012)
(affirming the district court’s denial of a Rule 60(b)(1) motion where the lawyer “forgot to ‘calendar’ the
deadline for a response”); cf. Brittingham v. Wells Fargo Bank, N.A., 543 Fed.Appx. 372, 374 (5th Cir. 2013)
(“We have previously held that a district court does not abuse its discretion when it denies a Rule 60(b)(1)
motion where the proffered justification for relief is the careless mistake of counsel.”).
6
  See Fed. R. Civ. P. 16, 83.
Document Number: 58484
                                                                                                Page 2 of 2
